TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00843-CR


                              Brandon Michael Acosta, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-18-1363-C, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Brandon Michael Acosta has filed a notice of appeal from a judgment

of conviction for unauthorized use of a motor vehicle. See Tex. Penal Code § 31.07. This

Court’s appellate jurisdiction in a criminal case is invoked by a timely filed notice of appeal. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2 of the Texas Rules of

Appellate Procedure provides that an appeal is perfected in a criminal case when a notice of

appeal is filed within thirty days after the day sentence is imposed or suspended in open court or

within ninety days after sentencing, if the defendant timely files a motion for new trial. Tex. R.

App. P. 26.2(a)(1)-(2).

               In this case, the trial court imposed sentence on September 26, 2019. Although

Acosta filed a motion for new trial on November 19, 2019, the motion for new trial was untimely

and did not extend his deadline for filing his notice of appeal. See R. 21.4(a) (motion for new

trial must be filed no later than thirty days after date trial court imposes or suspends sentence in
open court). Consequently, Acosta’s deadline to file his notice of appeal was October 26, 2019,

and Acosta filed his notice of appeal on November 19, 2019.

                Absent a timely filed notice of appeal, we lack jurisdiction to dispose of this

appeal in any manner other than dismissing it for want of jurisdiction. See Castillo v. State,

369 S.W.3d 196, 198 (Tex. Crim. App. 2012). Accordingly, we dismiss the appeal for want

of jurisdiction.1



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 6, 2020

Do Not Publish




        1
          The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See Tex. Code Crim. Proc. art. 11.07.
                                                2